UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

SHARQAWI ABDU ALI AL-HAJJ
(lsN 1457)

Petitioner,
v.

Civil Action No. 09-745 (RCL)
BARACK H. OBAMA, et al.,

Respondents.

\J\/\MS\/\/\J&\/@\/\/€%/

ORDER
ln accordance with the status conference held on October 21, 2010, it is hereby
ORDERED that Petitioner’s motion to strike statements from Respondents’ factual return
be filed no later than December l, 2010; and it is further
ORDERED that Respondents’ response to Petitioner’s motion be filed no later than
January 21,2011; and it is further
ORDERED that Petitioner’s reply to Respondents’ response be filed no later than
February 4, 201 l; and it is further
ORDERED that Respondents’ notice, if any, that they will move to compel filing of a
traverse (Without Respondents having to amend their factual retum) be filed no later than
November 30, 2010.

so oRDERED this ?W'liay of october 2010.

@¢.aéwaza;

RoYéE c. LAMBERTH
Chief Judge
United States District Court